Order entered May 3, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00064-CV

                          ARNELL, ROLAND SCOTT, Appellant

                                             V.

                       ARNELL, MONIKA ELIZABETH, Appellee

                     On Appeal from the 256th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-09-09155

                                         ORDER
       Appellee’s Unopposed Motion for Extension of Time to File Appellee’s Brief is

GRANTED. The clerk is directed to file appellee’s supplemental brief.


                                                    /s/   KERRY P. FITZGERALD
                                                          JUSTICE